Exhibit 10.18

COWEN GROUP, INC.

EXECUTIVE INCENTIVE AWARD AGREEMENT

THIS AGREEMENT (this “Agreement”) is made by and between Cowen Group, Inc., a
Delaware corporation (the “Company”), and Kim S. Fennebresque (the “Executive”),
as of July      , 2006.

RECITALS

WHEREAS, the Company has adopted the Cowen Group, Inc. 2006 Equity and Incentive
Plan (the “Plan”) pursuant to which the Executive has been granted an award (the
“Award”); and

WHEREAS, the Award shall consist of a grant of restricted stock in accordance
with the terms and subject to the conditions set forth in this Agreement; and

WHEREAS, the Executive has accepted the grant of the Award and hereby agrees to
the terms and conditions hereinafter stated; and

WHEREAS, the capitalized terms used herein but not defined in Section 2.2 of
this Agreement shall have the respective meanings given to them in the Plan;

NOW, THEREFORE, in consideration of the foregoing recitals and of the promises
and conditions herein contained, it is agreed as follows:

ARTICLE I
GRANT OF RESTRICTED STOCK

Section 1.1 - Grant of Restricted Stock.

The Company has granted, effective as of the date the IPO is priced (the “Grant
Date”), 975,000 shares of Stock pursuant to the terms and subject to the
conditions and restrictions of the Plan and this Agreement (the “Restricted
Stock”).

Section 1.2 - Restrictions and Restricted Period.

(a)           Restrictions.  Shares of the Restricted Stock granted hereunder
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of and shall be subject to a risk of forfeiture as described in Section
1.4 below until the lapse of the Restricted Period (as defined below) (the
“Restrictions”).

(b)           Restricted Period.  Subject to (i) accelerated vesting, forfeiture
and other provisions set forth in Section 1.4, (ii) the forfeiture provisions
set forth in Section 1.4(a)


--------------------------------------------------------------------------------


or provisions regarding accelerated vesting set forth in the Plan and (iii) any
applicable Lock-Up Period (as hereinafter defined), the Restrictions shall lapse
and the shares of the Restricted Stock shall become nonforfeitable and
transferable (provided, that such transfer is in accordance with Section 2.1 and
otherwise in compliance with Federal and state securities laws) with respect to
one hundred percent (100%) of the shares of Restricted Stock subject to this
Agreement on December 31, 2010 (the “Restricted Period”).

Section 1.3 - Rights of a Stockholder.

During the Restricted Period and for so long as the Restricted Stock is held by
or for the benefit of the Executive, the Executive shall have all the rights of
a stockholder of the Company with respect to the Restricted Stock, including,
but not limited to, the rights to vote and to receive ordinary dividends.  In
the event that the Committee approves an adjustment to the Restricted Stock
pursuant to Section 5(b) of the Plan, then in such event, any and all new,
substituted or additional securities to which the Executive is entitled by
reason of the Restricted Stock shall be immediately subject to the Restrictions
with the same force and effect as the Restricted Stock subject to such
Restrictions immediately before such event.

Section 1.4 - Cessation of Employment.

(a)           Forfeiture.  If the Executive’s employment or service with the
Company and its Subsidiaries and Affiliates is terminated for Cause or by the
Executive without Good Reason (including by reason of Executive’s retirement)
prior to December 31, 2010, then any unvested shares of Restricted Stock shall
be forfeited to the Company as of the date of termination of employment or
service (the “Termination Date”) and neither the Executive nor any of
Executive’s successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such shares of the Restricted
Stock.

(b)           Acceleration.  If the Executive’s employment or service with the
Company and its Subsidiaries and Affiliates is terminated (i) by the Company
other than for Cause (for purposes of this provision, the Company’s failure to
renew the Term of the Employment Agreement through December 31, 2010 shall
constitute a termination by the Company other than for Cause), (ii) by the
Executive for Good Reason or (iii) as a result of death or Disability, all
restrictions on the unvested Restricted Stock shall lapse and the Restricted
Stock shall immediately vest in full as of the Termination Date.  Upon the
occurrence of a Change in Control (as such term is defined in the Employment
Agreement), all restrictions on the unvested Restricted Stock shall lapse and
the Restricted Stock shall immediately vest.

2


--------------------------------------------------------------------------------


Section 1.5 - Stock Certificates.

Stock granted herein may be evidenced in such manner as the Committee shall
determine.  If one or more certificates representing the Restricted Stock are
registered in the name of the Executive, then the Company may retain physical
possession of any such certificate until the Restricted Period has lapsed.

Section 1.6 - Taxes.

The Executive shall pay promptly upon request, at the time the Executive
recognizes taxable income in respect of the shares of the Restricted Stock, an
amount equal to the federal, state and/or local taxes the Company determines is
required to be withheld under applicable tax laws with respect to the shares of
the Restricted Stock.  In lieu of collecting payment from the Executive, the
Company may, in its discretion, distribute vested shares of Stock net of the
number of whole shares of Stock the Fair Market Value of which is equal to the
minimum amount of federal, state and local taxes required to be withheld under
applicable tax laws.

ARTICLE II
MISCELLANEOUS

Section 2.1 - Securities Act Requirements

(a)           The issuance of the Restricted Stock has not been registered under
the 1933 Act, and is being issued to the Executive in reliance upon the
exemption from such registration provided by Section 4(2) of the 1933 Act.

(b)           The Executive hereby confirms that he or she has been informed
that the shares of Restricted Stock are restricted securities under the 1933 Act
and may not be resold or transferred unless such shares are first registered
under the federal securities laws or unless an exemption from such registration
is available.  Accordingly, the Executive hereby acknowledges that he or she is
prepared to hold the Restricted Stock for an indefinite period and that the
Executive is aware that Rule 144 promulgated by the Securities and Exchange
Commission is not presently available to exempt the resale of the Restricted
Stock from the registration requirements of the 1933 Act.  The Executive is
aware of the adoption of Rule 144 by the Commission, promulgated under the 1933
Act, which permits limited public resales of securities acquired in a nonpublic
offering, subject to the satisfaction of certain conditions.  The Executive
understands that under Rule 144, the conditions include, among other things: the
availability of certain current public information about the issuer, the resale
occurring not less than one year after the party has purchased and paid for the
securities to be sold, the sale being through a broker in an unsolicited
“broker’s transaction” and the amount of securities being sold during any
three-month period not exceeding specified limitations.  The Executive
acknowledges and understands that the Company may not be satisfying the current
public information requirement of Rule 144 at the time the Executive wishes to
sell the

3


--------------------------------------------------------------------------------


Restricted Stock or other conditions under Rule 144 that are required of the
Company.  If so, the Executive understands that he or she will be precluded from
selling the securities under Rule 144 even if the one-year holding period of
said rule has been satisfied.  Prior to the Executive’s acquisition of the
Restricted Stock, the Executive acquired sufficient information about the
Company to reach an informed knowledgeable decision to acquire the Restricted
Stock.  The Executive has such knowledge and experience in financial and
business matters as to make the Executive capable of utilizing said information
to evaluate the risks of the prospective investment and to make an informed
investment decision.  The Executive is able to bear the economic risk of his or
her investment in the Restricted Stock.  The Executive agrees not to make,
without the prior written consent of the Company, any public offering or sale of
the Restricted Stock although permitted to do so pursuant to Rule 144(k)
promulgated under the 1933 Act, until all applicable conditions and requirements
of the Rule (or registration of the Restricted Stock under the 1933 Act) and
this Agreement have been satisfied.

(c)           In order to reflect the restrictions on disposition of the
Restricted Stock, the stock certificates for the Restricted Stock will be
endorsed with a restrictive legend, in substantially the following form:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND ARE “RESTRICTED SECURITIES”
AS DEFINED IN RULE 144 PROMULGATED UNDER THE ACT.  THEY MAY NOT BE SOLD OR
OFFERED FOR SALE OR OTHERWISE DISTRIBUTED EXCEPT (1) IN CONJUNCTION WITH AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT, OR EVIDENCE
SATISFACTORY TO THE COMPANY OF AN EXEMPTION THEREFROM, AND (2) IN COMPLIANCE
WITH THE DISPOSITION PROVISIONS OF A WRITTEN AGREEMENT BETWEEN THE COMPANY AND
THE REGISTERED HOLDER OF THE SHARES (OR THE PREDECESSOR IN INTEREST TO THE
SHARES).  SUCH AGREEMENT IMPOSES CERTAIN RESTRICTIONS IN CONNECTION WITH THE
DISPOSITION OF THE SHARES.  THE SECRETARY OF THE COMPANY WILL, UPON WRITTEN
REQUEST, FURNISH A COPY OF SUCH AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK-UP AGREEMENT
THAT RESTRICTS THE TRANSFER OF THESE SHARES BEFORE ____________.  COPIES OF SUCH
AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST OF THE SECRETARY OF THE COMPANY.”

If required by the authorities of any state in connection with the issuance of
the shares of Stock, the legend or legends required by such state authorities
also will be endorsed on all such certificates.

4


--------------------------------------------------------------------------------


Section 2.2 -   Definitions

(a)           “Cause” shall have the meaning set forth in the Employment
Agreement.

(b)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

(c)           “Disability” means that the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company, any Subsidiary or Affiliate of the Company.

(d)           “Employment Agreement” means the employment agreement by and
between the Executive and the Company dated March 14, 2006.

(e)           “Good Reason” shall have the meaning set forth in the Employment
Agreement.

(f)            “SG” means any of Société Générale, SG Americas, Inc., SG
Americas Securities Holdings, Inc. and any Subsidiaries thereof other than the
Company and its Subsidiaries.

(g)           “Term” shall have the meaning set forth in the Employment
Agreement.

Section 2.3 - Notice of Termination and Restrictive Covenants.

(a)           Notice of Termination.  The Executive shall not voluntarily
retire, resign or otherwise terminate his or her employment relationship with
the Company or any of its Subsidiaries or Affiliates, other than with respect to
a termination for Good Reason in which case no notice shall be required, without
first giving the Company at least one hundred eighty (180) days prior written
notice of the effective date of such retirement, resignation or other
termination.   Such written notice shall be sent in accordance with Section 2.8
of this Agreement.  The Company retains the right to waive the notice
requirement in whole or in part or to place the Executive on paid leave for all
or part of this one hundred eighty (180) day period.  In the alternative, at any
time after the Executive gives notice, the Company may, but shall not be
obligated to, provide the executive with work and (i) require the Executive to
comply with such conditions as it may specify in relation to transitioning the
Executive’s duties and responsibilities; (ii) assign the Executive other duties;
or (iii) withdraw any powers vested in, or duties assigned to the Executive.

5


--------------------------------------------------------------------------------


(b)           Non-Solicitation.   Executive agrees that if the Executive
voluntarily terminates employment or if the Executive’s employment is
terminated, for any reason other than due to a Change in Control (as such term
is defined in the Employment Agreement), during the Term of the Employment
Agreement or within one (1) year following expiration of the Term of the
Employment Agreement, the Executive shall not, for a period of one hundred
eighty (180) days after the Executive’s Termination Date, without the Company’s
prior written consent, directly or indirectly: (i) solicit or induce, or cause
others to solicit or induce, any director, officer or employee of the Company,
any Subsidiary or Affiliate of the Company or SG to leave the Company, such
Subsidiary or Affiliate or SG or in any way modify their relationship with the
Company, such Subsidiary or Affiliate or SG (except the Executive’s then-current
secretary); (ii) hire or cause others to hire any director, officer or employee
of the Company, any Subsidiary or Affiliate of the Company or SG; or (iii)
encourage or assist in the hiring process of any director, officer or employee
of the Company, any Subsidiary or Affiliate of the Company or SG or in the
modification of any such person’s relationship with the Company, such Subsidiary
or Affiliate or SG, or cause others to participate, encourage or assist in the
hiring process of any director, officer or employee of the Company, any
Subsidiary or Affiliate of the Company or SG.  In addition, if the Executive is
terminated during the Term or within one (1) year following the expiration of
the Term, other than a termination due to a Change in Control (as such term is
defined in the Employment Agreement), the Executive shall not, for a period of
ninety (90) days, directly or indirectly solicit the trade or patronage of any
clients or customers or any prospective clients or customers of the Company with
respect to any products, services, trade secrets or other matters in which the
Company is active.

(c)           Non-Disclosure of Confidential Information.  The Executive shall
not at any time, whether during his employment or following the termination or
expiration of his employment, for any reason whatsoever, and forever hereafter,
directly or indirectly disclose or furnish to any firm, corporation or person,
except as otherwise required by law, any confidential or proprietary information
of the Company with respect to any respect of its operations or affairs. 
“Confidential or proprietary information” shall mean information generally
unknown to the public to which the Executive gains access by reason of his
employment by the Company and includes, but is not limited to, information
relating to all present or potential customers, business and marketing plans,
sales, trading and financial data and strategies, salaries and employment
benefits, and operational costs.

(d)           Non-Disparagement.  Executive shall not at any time, whether
during Executive’s employment or following the termination of employment, for
any reason whatsoever, and shall not cause or induce others to, defame or
disparage the Company, any Subsidiary or Affiliate of the Company or SG, or the
directors or officers of the Company, any Subsidiary or Affiliate of the Company
or SG.

6


--------------------------------------------------------------------------------


(e)           Company Property.  All records, files, memoranda, reports,
customer information, client lists, documents, equipment, and the like, relating
to the business of SG or the Company which the Executive prepared or came into
contact with while he was an employee of SG and the Company, shall remain the
sole property of the Company.  On request by SG or the Company, and in any event
upon the termination of the Executive’s employment, the Executive shall turn
over to the Company all documents, papers, or other material in his possession
and under his control which may contain or be derived from confidential
information, together with all documents, notes, or other work product which is
connected with or derived from his services to the Company whether or not such
material is in his possession.  The Executive shall have no proprietary interest
in any work product developed or used by him and arising out of employment by
the Company.

(f)            Compliance with Company Policies.  Executive agrees to fully
comply with the applicable internal policies of the Company or any of its
Subsidiaries, as such policies may be amended from time to time, at any time,
during Executive’s employment by the Company or any of its Subsidiaries.

(g)           Cooperation.  Executive agrees to cooperate fully with the
Company, its Subsidiaries and Affiliates and SG at any time, whether during
Executive’s employment or following the termination of employment, taking into
account the requirements of any subsequent employment by the Executive, on all
matters relating to Executive’s employment, which cooperation shall be provided
without additional consideration or compensation and shall include, without
limitation, being available to serve as a witness and be interviewed and making
available any books, records or other documents within Executive’s control,
provided, however, that Executive need not take any action hereunder that would
constitute a violation of law or an obligation to any third party or cause a
waiver of attorney-client privilege.  Without limiting the generality of the
foregoing, Executive shall cooperate in connection with any (i) past, present or
future suit, countersuit, action, arbitration, mediation, alternative dispute
resolution process, claim, counterclaim, demand, proceeding; (ii) inquiry,
proceeding or investigation by or before any governmental authority; or (iii)
arbitration or mediation tribunal, in each case involving the Company, its
Subsidiaries or Affiliates or SG.  In connection with Executive’s providing such
cooperation, the Company, its Subsidiaries and Affiliates or SG, as applicable,
shall reimburse the Executive for reasonable travel, lodging and other expenses
incurred by Executive, upon submission of documentation reasonably acceptable to
the Company, its Subsidiaries and Affiliates or SG, as applicable.

(h)           Lock-Up Agreement.  With respect to the IPO, Executive agrees to
enter into a lock-up agreement (the “Lock-Up Agreement”) and, in accordance with
the terms of the Lock-Up Agreement, for a period of one hundred eighty (180)
days and any applicable extension applicable thereto (the “Lock-Up Period”),
refrain from offering, pledging, selling or contracting to sell any shares of
Stock, granting any option, right or warrant for the sale of any shares of
Stock, lending or otherwise disposing of or

7


--------------------------------------------------------------------------------


transferring any shares of Stock, requesting or demanding any underwriter of the
IPO to file a registration statement related to shares of Stock, or entering
into any swap or other agreement that transfers, in whole or in part, the
economic consequence of ownership of any shares of Stock, whether any such swap
or transaction is to be settled by delivery of shares of Stock or other
securities, in cash or otherwise, directly or indirectly, without the prior
written consent of the underwriters of the IPO.

(i)            Injunctive Relief.  In the event of a breach by Executive of
Executive’s obligations under this Agreement, the Company (and/or SG, if
applicable), in addition to being entitled to exercise all rights granted by
law, including recovery of damages, will be entitled to specific performance of
its rights under this Agreement.  Executive acknowledges that the Company
(and/or SG, if applicable) shall suffer irreparable harm in the event of a
breach or prospective breach of paragraphs (a), (b), (c), (d), (e), (f) or (g)
of this Section 2.3 and that monetary damages would not be adequate relief. 
Accordingly, the Company (and/or SG, if applicable) shall be entitled to seek
injunctive relief in any federal or state court of competent jurisdiction
located in New York County, or in any state in which Executive resides. 
Executive further agrees that the Company and its Subsidiaries and Affiliates
(and/or SG, if applicable) shall be entitled to recover all costs and expenses
(including attorneys’ fees) incurred in connection with the enforcement of the
Company’s rights hereunder.

Section 2.4 - Release of Claims.

As a condition to execution of this Agreement, Executive shall execute a copy of
the release of claims attached hereto as Exhibit A (the “Release”).  Any
revocation of the Release by the Executive shall cause this Agreement to be null
and void and of no effect.

Section 2.5 - Offset.

In the event that the Executive voluntarily terminates employment or if the
Executive’s employment is terminated, for any reason or no reason, the Company
may offset, to the fullest extent permitted by law, any amounts of money or
shares of Stock due to the Company from the Executive, or advanced or loaned to
Executive by the Company, from any monies or shares of Stock owed to the
Executive or the Executive’s estate by the Company as a result of such
termination of employment.

Section 2.6 - Third-Party Beneficiary.

This Agreement is expressly entered into for the benefit of the parties hereto
and, and with respect to Sections 2.3(b), (c), (d), (e), (f), (g) and (i)
hereof, SG (which shall be deemed a third-party beneficiary hereof solely for
the purpose of such Sections, insofar as they apply to SG).  Nothing expressed
or referred to in this Agreement shall be construed to give any Person other
than the parties hereto and SG (to the extent provided above) any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement.

8


--------------------------------------------------------------------------------


Section 2.7 - Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York other than its laws regarding conflicts of law (to the
extent that the application of the laws of another jurisdiction would be
required thereby).  The Committee shall have final authority to interpret and
construe this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Executive and the
Executive’s legal representative in respect of any questions arising under this
Agreement.

Section 2.8 - Notices.

Any notice to be given under the terms of this Agreement shall be in writing and
addressed to the Company at 1221 Avenue of the Americas, New York, NY 10020,
Attention: General Counsel, and to the Executive at the address set forth below
or at such other address as either party may hereafter designate in writing to
the other by like notice.

Section 2.9 - Effect of Agreement.

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.

Section 2.10 - Amendment.

This Agreement may not be amended or modified in any manner (including by
waiver) except by an instrument in writing signed by both parties hereto;
provided, however that no amendment or modification shall be made to, and the
Company shall not agree to any waiver of, Sections 2.3(b), (c), (d), (e), (f),
(g) or (i) hereof, insofar as such Sections apply to SG, without the prior
written consent of Parent, which consent may be withheld by Parent in its sole
discretion.  The waiver by either party of compliance with any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement or of any subsequent breach of such party of a provision of
this Agreement.

Section 2.11 -   No Right to Continued Employment.

Nothing in this Agreement shall be deemed to confer on the Executive any right
to continued employment with the Company or any of its Subsidiaries or
Affiliates.

Section 2.12 -   Section 409A.

This Agreement is intended to comply with the requirements of Section 409A of
the Code (“Section 409A”) and shall be interpreted accordingly.  In the event
that any provision of this Agreement would cause this Agreement to become
subject to Section 409A or cause this Agreement to fail to comply with Section
409A, such provision may

9


--------------------------------------------------------------------------------


be deemed null and void and the Company and the Executive agree to amend or
restructure this Agreement, to the extent necessary and appropriate to avoid
adverse tax consequences under Section 409A.

Section 2.13 - Entire Agreement.

The Plan is incorporated herein by reference.  The Plan, this Agreement and
Employment Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings, agreements, correspondence and term sheets of or between the
Company and the Executive respect to the subject matter hereof.  If there is a
conflict between the terms and conditions of the Plan, the terms and conditions
of this Award Agreement and the terms and conditions of the Employment
Agreement, the terms and conditions of the Employment Agreement shall govern.

Section 2.14 - Arbitration.

(a)           Any and all disputes arising out of or relating to this Agreement
will be submitted to and resolved exclusively by a panel of three (3)
arbitrators from either the New York Stock Exchange or the National Association
of Securities Dealers, Inc.  The arbitration shall be held in the City of New
York.  In agreeing to arbitrate these disputes, Executive recognizes that
Executive is waiving Executive’s right to a trial in court and by a jury.  The
arbitration award shall be final and binding upon both parties, and judgment
upon the award may be entered in a court of competent jurisdiction.

(b)           The arbitrators shall not have authority to amend, alter, modify,
add to or subtract from the provisions hereof.  The award of the arbitrators, in
addition to granting the relief prescribed above and such other relief as the
arbitrators may deem proper, may contain provisions commanding or restraining
acts or conduct of the parties or their representatives and may further provide
for the arbitrators to retain jurisdiction over this Agreement and the
enforcement thereof.  If either party shall deliberately default in appearing
before the arbitrators, the arbitrators are empowered, nonetheless, to take the
proof of the party appearing and render an award thereon.

(c)           This Section 2.14 shall not be construed to limit the Company’s or
SG’s right to obtain relief under paragraph 2.3(i) (relating to equitable
remedies) with respect to any matter or controversy subject to paragraph 2.3(i),
and, pending a final determination by the arbitrators with respect to any such
matter or controversy, the Company and SG shall be entitled to obtain any such
relief by direct application to state, federal or other applicable court,
without being required to first arbitrate such matter or controversy.

10


--------------------------------------------------------------------------------


Section 2.15 - Grant Contingent Upon Completion of IPO.

The Award hereunder is completely contingent upon the completion of an IPO for
the Company.  Should there be no IPO consummated for the Company, then no
ownership interest shall be granted to any employees under the Plan.

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and Executive has hereunto set Executive’s
hand as of the date indicated above.

 

 

COWEN GROUP, INC.

 

 

 

 

 

 

 

 

 

 

BY:

 

 

 

 

Christopher A. White

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Kim S. Fennebresque

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

 

12


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF GENERAL RELEASE

Kim S. Fennebresque (“Releasor”) for and in consideration of the Award (as such
term is defined in the Award Agreement) described in the Executive Incentive
Award Agreement between COWEN GROUP, INC., a Delaware corporation (the
“Company”) and Releasor dated as of ________, 2006 (the “Award Agreement”) to be
provided by the Company, does for himself and his heirs, executors,
administrators, successors and assigns, hereby now and forever, voluntarily,
knowingly and willingly release and discharge SG (as such term is defined in the
Award Agreement) and its investors, together with each of their respective
subsidiaries and affiliates (other than COWEN GROUP, INC. and its subsidiaries),
together with each of their respective present and former partners, officers,
directors, shareholders, employees and agents, and each of their predecessors,
heirs, executors, administrators, successors and assigns (collectively, the
“Company Releasees”) from any and all liabilities, charges, complaints, claims,
promises, agreements, controversies, causes of action and demands of any nature
whatsoever, known or unknown, suspected or unsuspected, which against the
Company Releasees, jointly or severally, Releasor or Releasor’s heirs,
executors, administrators, successors or assigns ever had, now have or hereafter
can, shall or may have by reason of any matter, cause or thing whatsoever 
arising from the beginning of time to the time Releasor executes this Release. 
Without limiting the preceding sentence, this General Release includes, but is
not limited to, any rights or claims arising under any statute or regulation,
including the Age Discrimination in Employment Act of 1967, Title VII of the
Civil Rights Act of 1964, or the Americans with Disabilities Act of 1990, each
as amended, or any other federal, state or local law, regulation, ordinance or
common law, or under any policy, agreement, understanding or promise, written or
oral, formal or informal, between any Company Releasee and Releasor.

Releasor represents that he has not filed any charges, claims, demands,
proceedings or actions against any of the Company Releasees.  Releasor shall not
seek or be entitled to any recovery, in any charges, claims, demands,
proceedings or actions that may be commenced on Releasor’s behalf in any way
arising out of or relating to the matters released under this General Release.

Releasor has been advised to consult with an attorney of Releasor’s choice prior
to signing this General Release.  Releasor understands and agrees that Releasor
has the right and has been given the opportunity to review this General Release
with an attorney of Releasor’s choice should Releasor so desire.  Releasor also
agrees that Releasor has entered into this General Release freely and
voluntarily.  Relaseasor represents that he is not entitled to receive the Award
described in this General Release absent his execution of this General Release.


--------------------------------------------------------------------------------


Releasor has at least twenty-one (21) calendar days to consider the terms of
this General Release, although Releasor may sign it sooner if Releasor wishes. 
Furthermore, once Releasor has signed this General Release, Releasor has seven
(7) additional days to revoke Releasor’s consent and may do so by writing to the
Company at 1221 Avenue of the Americas, New York, NY 10020, Attention: Bill
Dibble.  The Release shall not be effective, and no Award shall be due
hereunder, until the eighth day after Releasor shall have executed this General
Release and returned it to the Company, assuming that Releasor has not revoked
Releasor’s consent to this Release prior to such date.

In the event that any one or more of the provisions of this Release shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of the Release shall not in any way be affected
or impaired thereby.

This General Release shall be governed by the law of the State of New York
without reference to its choice of law rules.

Signed as of this ___ day of ________, ____________ .

 

 

 

Kim S. Fennebresque

 


--------------------------------------------------------------------------------